DETAILED ACTION
1.	Claims 1-16 of U.S. Application 16/631890 filed on January 17, 2020 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on January 17, 2020 is in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
5.	Claim 7 is objected to because of the following informalities:    
Claim 7, line 4, “than that of the other first flow passage portion” should be – than that of the other first flow passage portions --.
Claim 7, line 5, “than that of the other first flow passage portion” should be – than that of the other first flow passage portions --.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



7.	Claims 1, 2, 8-10, 13 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al (Lee) (U.S. PGPub No. 20200204044).
Regarding claim 1, Lee discloses (see figs. 1 and 24 below) a motor (title, Abstract) comprising: 
a rotor (210) having a motor shaft (215) disposed along a central axis extending in one direction (¶ 60); 
a stator (170) facing the rotor (210) via a gap (see annotated fig. 1 below) in a radial direction (¶ 60 to ¶ 73); and 
a housing (110, 450) having an accommodating portion (see annotated fig. 1 below) configured to accommodate the rotor (210) and the stator (170), and to enable oil (272) to be stored therein (¶ 60 to ¶ 79; ¶ 114), 
wherein the housing (110, 450) comprises a lower wall portion (see annotated fig. 1 below) facing a vertical-directional lower region (see annotated fig. 1 below) in the inside of the accommodating portion (see annotated fig. 1 below) (¶ 60 to ¶ 79; ¶ 114), 
the lower wall portion (see annotated fig. 1 below) comprises a cooling flow passage (452) formed therein, and refrigerant flows in the cooling flow passage (452) (¶ 114; ¶ 121; ¶ 122), and 
at least a portion of the cooling flow passage (452) overlaps the vertical-directional lower region (see annotated fig. 1 below) in the inside of the accommodating portion (see annotated fig. 1 below) when viewed along a vertical direction (since 

    PNG
    media_image1.png
    725
    969
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    702
    863
    media_image2.png
    Greyscale

Regarding claim 2/1, Lee discloses (see figs. 1 and 24 above) wherein an axial direction (see annotated fig. 1 above) is perpendicular to a vertical direction (see annotated fig. 1 above). 	
Regarding claim 8/2/1, Lee discloses (see fig. 1 and 24 above and fig. 2 below) wherein the cooling flow passage (452) passes a vertical-directional lower side (see annotated fig. 1 above) of the motor shaft (215), and is disposed over a 5Docket No.: 6261-J019range from one 

    PNG
    media_image3.png
    706
    549
    media_image3.png
    Greyscale

claim 9/2/1, Lee discloses (see figs. 1, 2 and 24 above) wherein the cooling flow passage (452) comprises an inlet (454) into which the refrigerant flows and an outlet (456) through which the refrigerant flows out, and the inlet (454) and the outlet (456) are opened in the widthwise direction (see annotated fig. 2 above) orthogonal to both the axial direction (see annotated fig. 1 above) and the vertical direction (see annotated fig. 1 above) (¶ 112 to ¶ 119; ¶ 121; ¶ 122).
Regarding claim 10/1, Lee discloses (see figs. 1, 2 and 24 above) wherein the housing (110, 450) comprises a first housing (110) having the accommodating portion (see annotated fig. 1 above) and a second housing (450) fixed to the first housing (110) in a vertical-directional lower side of the first housing (110), and the cooling flow passage (452) is disposed between the first housing (110) and the second housing (450) in the vertical direction (¶ 60 to ¶ 79; ¶ 114 to ¶ 119).
Regarding claim 13/10/1, Lee discloses (see figs. 1, 2 and 24 above) wherein the first housing (110) comprises a first contact face (see annotated fig. 24 above) facing a vertical-directional lower side, the second housing (450) comprises a second contact face (see annotated fig. 24 above) facing the vertical-directional upper side and being in contact with the first contact face (see annotated fig. 24 above), and the first contact face (see annotated fig. 24 above) and the second contact face (see annotated fig. 24 above) are flat faces (¶ 60 to ¶ 79; ¶ 114 to ¶ 119).
Regarding claim 14/10/1, Lee discloses (see figs. 1, 2 and 24 above) wherein the cooling flow passage (452) comprises an inlet (454) into which the refrigerant flows and an outlet (456) through which the refrigerant flows out, and the inlet (454) and the outlet (456) are provided in one housing of the first housing (110) and the second .
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Sakai et al (Sakai) (JP 2011148062, see English Machine Translation attached).
Regarding claim 3/2/1, Lee teaches the device of claim 2 but does not explicitly teach the cooling flow passage extends in an undulated shape when viewed along the vertical direction.
However, Sakai teaches (see fig. 17 and fig. 4 below, fig. 4 used to show the cooling pattern that is present in figure 17) the cooling flow passage (31) extends in an undulated shape when viewed along the vertical direction (Abstract; ¶ 40 to ¶ 43) in order to reduce cooling variation and thereby provide improved cooling efficiency (Sakai, ¶ 6, ¶ 14).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee and 

    PNG
    media_image4.png
    474
    565
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    698
    554
    media_image5.png
    Greyscale

Regarding claim 4/3/2/1, Lee in view of Sakai teaches the device of claim 3 but does not explicitly teach the cooling flow passage comprises a plurality of first flow passage portions extending in an axial direction, and the plurality of first flow passage 
However, Sakai further teaches (see fig. 17 and fig. 4 above, fig. 4 used to show the cooling pattern that is present in figure 17) the cooling flow passage (31) comprises a plurality of first flow passage portions (33) extending in an axial direction (see annotated fig. 4 below), and the plurality of first flow passage portions (33) are arranged side by side in a widthwise direction (see annotated fig. 4 below) orthogonal to both the axial direction (see annotated fig. 4 below) and the vertical direction (see annotated fig. 4 below), and are connected to each other (Abstract; ¶ 40 to ¶ 43) in order to reduce cooling variation and thereby provide improved cooling efficiency (Sakai, ¶ 6, ¶ 14).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee and Sakai and provide the cooling flow passage comprises a plurality of first flow passage portions extending in an axial direction, and the plurality of first flow passage portions are arranged side by side in a widthwise direction orthogonal to both the axial direction and the vertical direction, and are connected to each other as further taught by Sakai in order to reduce cooling variation and thereby provide improved cooling efficiency (Sakai, ¶ 6, ¶ 14).
Regarding claim 5/4/3/2/1, Lee in view of Sakai teaches the device of claim 4, Lee further teaches (see figs. 1, 2 and 24 above) wherein end portions (see annotated fig. 24 above) of vertical-directional upper sides of the plurality of first flow passage portions (see annotated fig. 24 above) are disposed along a radial-directional outer face of the stator (170) when viewed along the axial direction (¶ 60 to ¶ 79; ¶ 114 to ¶ 119).
claim 6/4/3/2/1, Lee in view of Sakai teaches the device of claim 4, Lee further teaches (see figs. 1, 2 and 24 above) wherein a face of vertical- directional lower side of the lower wall portion (see annotated fig. 24 above) is orthogonal to the vertical direction, and end portions (see annotated fig. 24 above) of vertical-directional lower sides of the plurality of first flow passage portions (see annotated fig. 24 above) are disposed along the face of vertical-directional lower side of the lower wall portion (see annotated fig. 1 above) (¶ 60 to ¶ 79; ¶ 114 to ¶ 119).
Regarding claim 7/4/3/2/1, Lee in view of Sakai teaches the device of claim 4 but does not explicitly teach wherein in the pair of first flow passage portions adjacent to each other in the widthwise direction, the one first flow passage portion whose position in the widthwise direction is closer to the central axis has the dimension in the vertical direction smaller than that of the other first flow passage portion and the dimension in the widthwise direction larger than that of the other first flow passage portion.
However, Sakai further teaches (see fig. 17 and fig. 4 above, fig. 4 used to show the cooling pattern that is present in figure 17) wherein in the pair of first flow passage portions (36p and 36q, fig. 17) adjacent to each other in the widthwise direction, the one first flow passage portion (36p) whose position in the widthwise direction is closer to the central axis has the dimension (H1) in the vertical direction smaller than that of the other first flow passage portion (36q) and the dimension (B1) in the widthwise direction larger than that of the other first flow passage portion (36q) (¶ 104; ¶ 108; ¶ 109) in order to reduce cooling variation and thereby provide improved cooling efficiency (Sakai, ¶ 6, ¶ 14).
.
10.	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Takenaka et al (Takenaka) (U.S. PGPub No. 20050253465).
Regarding claim 11/10/1, Lee teaches (see figs. 1, 2 and 24 above) wherein the first housing (110) comprises a first contact face (see annotated fig. 24 above) facing a vertical-directional lower side and a first groove portion (see annotated fig. 24 above) concaved from the first contact face (see annotated fig. 24 above) to a vertical-directional upper side, the second housing (450) comprises a second contact face (see annotated fig. 24 above) facing a vertical-directional upper side and being in contact with the first contact face (see annotated fig. 24 above) (¶ 60 to ¶ 79; ¶ 114 to ¶ 119). 
Lee does not explicitly teach a second groove portion concaved from the second contact face to a vertical-directional lower side, and the first groove portion and the second groove portion are connected to each other in the vertical direction to constitute the cooling flow passage. 


    PNG
    media_image6.png
    573
    754
    media_image6.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee and provide a second groove portion concaved from the second contact face to a vertical-
Regarding claim 12/11/10/1, Lee in view of Takenaka teaches the device of claim 11, Lee further teaches (see figs. 1 and 24 above) wherein a width of the first groove portion (see annotated fig. 24 above) is decreased from the vertical-directional lower side towards the vertical-directional upper side (figs 1 and 24; ¶ 60 to ¶ 79; ¶ 114 to ¶ 119).
11.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Chamberlin (U.S. PGPub No. 20120305226).
Regarding claim 15/1, Lee teaches (see figs. 1, 2 and 24 above) a pump part (290), wherein the pump part (290) sends oil accommodated in the accommodating portion (see annotated fig. 1 above) to at least one of the stator (170) and the rotor (210) (¶ 60; ¶ 79 to ¶ 86).
Lee does not expliclty teach the pump part is driven through the motor shaft.
However, Chamberlin teaches (see figs. 10 and 11 below) the pump part (76) is driven through the motor shaft (35) (¶ 42) in order to reduce manufacturing costs (Chamberlin, ¶ 51).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee and provide the pump part is driven through the motor shaft as taught by Chamberlin in order to reduce manufacturing costs (Chamberlin, ¶ 51).

    PNG
    media_image7.png
    581
    703
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    745
    653
    media_image8.png
    Greyscale

12.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Hirose et al (Hirose) (JP 2008092727, see English Machine Translation attached).
Regarding claim 16/1, Lee teaches the device of claim 1 but does not explicitly teach an inverter electrically connected to the stator, wherein the inverter is fixed to the 
However, Hirose teaches (see fig. 7 below) an inverter (inverter is part of substrate assembly 120, see ¶ 55) electrically connected to the stator (36) (¶ 47; ¶ 55), 
wherein the inverter (120) is fixed to the lower wall 7portion (300A), and a portion of the cooling flow passage (see annotated fig. 7 below) overlaps the inverter (120) when viewed along the vertical direction (Abstract; ¶ 47; ¶ 55; ¶ 58 to ¶ 60; ¶ 106 to ¶ 107) in order to provide improved cooling for both motor and inverter components and thereby prevent component damage due to excessive heat (Hirose, Abstract; ¶ 6 to ¶ 8). 
 Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee and provide an inverter electrically connected to the stator, wherein the inverter is fixed to the lower wall 7portion, and a portion of the cooling flow passage overlaps the inverter when viewed along the vertical direction as taught by Chamberlin in order to reduce manufacturing costs (Chamberlin, ¶ 51).

    PNG
    media_image9.png
    703
    803
    media_image9.png
    Greyscale

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Mitsuda (U.S. PGPub No. 20160281740) teaches a compressor motor that includes a low-temperature fluid passage forming unit having a surface forming a low-temperature fluid passage in which a low-temperature fluid flows and provided in the housing so as to cool the motor, and an oil passage forming unit having a surface forming an oil passage through which oil supplied into the housing flows. At least a part 
Bostwick (U.S. PGPub No. 20030222519) teaches a cooling jacket for cooling the stator of an electric machine. The jacket includes a cooling jacket body having a cylindrical inner surface defining a cavity for receiving the stator of a motor, axial flow passages in the body for the flow of a coolant, and end caps connected to opposite ends of the body. Coolant flows through an inlet in one of the end caps and is directed through the flow passages along at least one serpentine path to an outlet. Each flow passage has a cross sectional shape defined entirely by three or more substantially linear sides. 
Hotta (U.S. PGPub No. 20100194219) teaches a rotating electric machine, at the bottom surface of rotating electrical machine containing portion, the lubricating oil sprayed to rotating electrical machine and supplied to the bearing of rotating electrical machine and is accumulated at the bottom of the casing. A cooling jacket portion is provided adjacent to the bottom surface of rotating electrical machine.  The lubricating oil in rotating electrical machine at bottom of the casing can be cooled.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834